Broyles, J.
1. A running open account, the items of which have all matured at the time of the suit, can not be divided into separate parts for the purpose of bringing each part within the jurisdiction of a justice’s court, without the consent of the-defendant; but where such an account is divided into three parts, or rather where, at the request of the defendant and for his convenience (he wanting separate accounts kept of what . his son and two hands got), three separate accounts against him are kept on the books, and these accounts, amounting in the aggregate to more than one hundred dollars, are sued on in three separate actions brought simultaneously in the same court and duly served, and the defendant makes no express objection, by pleading or otherwise, to the severance of the account, until after one of the suits has proceeded to a judgment, but, on the contrary, files on the same day at the appearance term a plea of the general issue in each of the three suits (no other plea whatever being filed in any of the suits until after the rendition of the judgment in the first suit), he is estopped thereafter on the trial of the remaining two suits from filing a plea to the jurisdiction of the court, or a plea of former adjudication. This is true although the aggregate amount sued upon in the two remaining suits is more than one hundred dollars. Parris v. Hightower, 76 Ga. 631; McDonald v. Tison, 94 Ga. 549 (20 S. E. 427).
2. Under the facts of the case, after one of the three suits had proceeded to a judgment, it was too late, on the trial of the two remaining suits, to question the jurisdiction of the court or to plead former adjudication, and the justice of the peace erred in sustaining such pleas. The judge of the superior court did not err in sustaining the certiorari and in remanding the eases to the justice’s court for trial upon their merits, with instructions to strike the amended pleas to the jurisdiction of the court. Judgment affirmed.

Hodges, J., absent.